DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 and species (A)(i) and (B)(i) in the reply filed on February 1, 2021 is acknowledged.
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions (i.e., Groups) and claims 10, 11, 17, and 18 are withdrawn from further consideration as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021.
Information Disclosure Statement
	The IDS received on May 1, 2019 is proper and is being considered by the Examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the graph legends are too small to be legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrase, “contacting the extended primer hybrid with a nucleotide cognate for at least one of the different base types”.  Because the claim 1 
	Claim 4 is indefinite because steps (a)-(f) cannot be repeated for the following reasons.
	Claim 1 recites steps (a)-(d).  Claim 2 depends from claim 1, and recites the step (e) of repeating steps (a) through (c) of claim 1; then going to step (e).
	Claim 4 depends ultimately from claim 2 and recites that steps (a)-(f) are repeated.
	Therefore, when claim 2 is finished, only steps (a)-(c) and (f) are performed.  Claim 4 cannot result in the repetition of step (d) as step (d) is never repeated at all.
	Claims 5-6 are indefinite by way of their dependency on claim 4.
	Claim 12 is indefinite because there lacks a proper antecedent basis for the term, “primer-template nucleic acid hybrid” for the following reasons.
	Claim 12 depends from claim 2.  Claim 2 depends from claim 1.
	At the conclusion of the steps in claim 1, the “primer-template nucleic acid hybrid” which is the un-extended form, no longer exists.  This is clear by claim 2, wherein it recites the step of “(e) repeating steps (a) through (c) using the extended primer hybrid as the primer nucleic acid hybrid”.  
	In addition, claim 2, at its conclusion is clear that the primer-template nucleic acid is the “extended form” that resulted from contacting the unextended primer-mixture comprising a first cognate nucleotide that comprises a reversible terminator, and 2nd, 3rd, and 4th cognate nucleotides.  Therefore, claim 12 cannot redefine how this extended primer-template nucleic acid is produced during an arbitrarily termed, “sequencing process”.
	Claim 15 is redundant in scope to claim 14.
	Claims 2-9, 12-15, and 19 are indefinite by way of their dependency on claim 1.

Claims 2-6, 12-16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are not deemed enabled because the claims do not recite active steps necessary to achieve the detection of the presence of at least two base multiplets in the template nucleic acid for the following reasons.
The specification defines multiplets as the following:
“As used herein, the term ‘series of base multiplets’ refers to a representation of the relative order for particular base multiplets in a sequence.  The base multiplets in the series can be the same as each other or different from each other. For example, the dinucleotides in a series can differ from each other due to variability in the type of nucleotide that is present at the 3’ position of the dinucleotide, at the 5’ position of the dinucleotide or both.  In some embodiments, the dinucleotide in series can differ from each other due to variability in the type of nucleotide that is present at the 3’ position while the nucleotide type at the 5’ position is uniform…. (page 21)

Based on the above, at least two base multiplets must comprise at least two separate instances of at least dinucleotides which may be the same or different.  Therefore, the Office interprets claim 2 as requiring that at the end of the resultant step, at least two such instances is determinable conferred by the phrase, “determining the presence of a series of at least two base multiplets in the template nucleic acid”.
And the claims are not enabled for the following reasons.
Claim 1 recites the step a) which contacts a primer-template with a polymerase, and a mixture comprising a first cognate nucleotide which is reversibly blocked, and second, third, and fourth cognate nucleotides which are extendable.
Presumably, after step (a), the primer is extended until a first cognate nucleotide is incorporated and the extension reaction becomes terminated, which then is followed by step (b) which recites the step of contacting this “extended” primer construct with a nucleotide for at least one of the different base types1, wherein this the added nucleotide, with the extended primer, and a polymerase, forms a “ternary” complex, with step (c), wherein the identity of this nucleotide is determined.  The final step (d) of claim 1, arrives at the determination of the presence of a base multiplet in the template comprising the first base (the non-extendable) and the “next base” which was formed in step (b) as a part of the “ternary complex”.
the extended primer hybrid as the primer-template nucleic acid hybrid and f) determining the presence of a series of at least two base multiplets in the template nucleic acid.
However, claim 2 simply cannot result in the presence of at least two base multiplets because upon completion of claim 1, all of the primer-template nucleic acid hybrid are blocked at their 3’ end with the first cognate nucleotide.  Since clam b) already determined the so-called “next” nucleotide adjacent to this first cognate base, repetition of steps (a) and (b) would simply result in the same base multiplet identified in step (d) of claim 1 and therefore, cannot result in the presence of a “series of at last two base multiplets”.
The claims must have an active step of the mixture of nucleotides employed in step (b) being removed and the reversible moiety found on the first nucleotide cognate (which was blocked from extension) being removed, so that, the “next” nucleotide of step (b) can be incorporated, allowing additional first cognate nucleotide (which is blocked) to be incorporated, and the second “next” nucleotide to form a ternary complex therewith, resulting in the “series of at least two base multiplets” as required in claim 2.
Claims 2 and their dependent claims 3-6, 12-16, and 19 simply miss critical steps necessary to enable the production of the structure required by step (f) of the 
Consequently, no prior art can be applied for claims 2-6, 12-16, and 19 pursuant to MPEP 2121(I), wherein prior must be presumed to be operable/enabling.  
The disclosure in an assertedly anticipating reference must provide an enabling disclosure of the desired subject matter; mere naming or description of the subject matter is insufficient, if it cannot be produced without undue experimentation. Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Research, 346 F.3d 1051, 1054, 68 USPQ2d 1373, 1376 (Fed. Cir. 2003) (At issue was whether a prior art reference enabled one of ordinary skill in the art to produce Elan’s claimed transgenic mouse without undue experimentation. Without a disclosure enabling one skilled in the art to produce a transgenic mouse without undue experimentation, the reference would not be applicable as prior art.).

Because the presently claimed method is non-enabled, no prior art can be applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyidogan et al. (US 2017/0314064 A1, published November 2, 2017, priority April 20, 2017).

contacting a primer-template nucleic acid hybrid with a polymerase and a mixture of nucleotides under conditions to produce an extended primer hybrid (“providing a primed-template nucleic acid (i.e., a template nucleic acid molecule hybridized with a primer that optionally may be blocked from extension at its 3’-end) … contacting the primed template nucleic acid with a reaction mixture that includes … at least one nucleotide”, section [0051]);
contacting the primer-template hybrid with a nucleotide for at least one of bases and a polymerase to form a stabilized ternary complex comprising the primer-template hybrid, the polymerase and a nucleotide cognate of the next base in the template (“contacting the primed template nucleic acid with a reaction mixture that includes a polymerase and at least one nucleotide …”, section [0051]);
detecting the stabilized ternary complex to distinguish the next base from other base types in the template (“monitoring the interaction of the polymerase with the primed template nucleic acid molecule in the presence of nucleotide(s) and without chemical incorporation of any nucleotide into the primed template nucleic acid (i.e., the next correct nucleotide) using the 
determining the presence of a base multiplet in the template nucleic acid comprising the first base type followed by the next base (the identity of the blocked 3’ nucleotide in the primed-template structure is known, as well as the identity of the next nucleotide determined, a base multiplet is determined).
With regard to claim 16, the nucleotides are exogenously labeled (“plurality of nucleotides (optionally including one or more exogenous labels)”, section [0052]; see also section [0054]).
Iyidogan et al. do not explicitly disclose that the primer-template hybrid is first contacted with a mixture comprising a first cognate nucleotide and second, third, and fourth nucleotides, wherein at least one of them are extendable, prior to generating ternary complex.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Iyidogan et 
The reason for the motivation to generate a first 3’ blocked primer-template construct comprising a first reversibly blocked nucleotide in a mixture with other extendable nucleotides (i.e., second, third, and fourth cognates) is in the fact that Iyidogan et al. explicitly teach a primer-template hybrid construct from which to generate a ternary complex therefrom.  
Expounding, the presently claimed step of producing an “extended primer-template hybrid” having incorporated thereto a first 3’ blocked reversible nucleotide is structurally equivalent to the primer-template which is already provided for by Iyidogan et al. in their method of sequencing.  Therefore, while the present method may claim the blocking of the 3’ end of the primer in a primer-template hybrid structure as part of its method, Iyidogan et al.’s method simply choose to provide it as a pre-constructed form.  Given that the addition of the subsequent nucleotide (i.e., “a next correct base”) of the template is based on the nucleotide’s ability to form a ternary complex while itself not being incorporated (since the 3’ end of the primer is blocked), such a pre-requisite structure which is critical to performing the claimed method and shared by the instant claims, has already been provided for by Iyidogan et al.  Therefore, claiming a process of providing a 3’ blocked primer-template hybrid structure as a part of a method step is not deemed inventive over the method disclosed by Iyidogan et al. who provide the same structure because the means to 
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”
Additionally, in KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).

In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	For the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1, 16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/383,279 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
With regard to instant claims 1 and 20, claims of the reference application is also drawn to a method comprising the steps of: providing a plurality of primer-template nucleic acid hybrids and contacting them with blocked nucleotides to produce a first subset of primer-template nucleic acid hybrids that comprise reversible blocked 3’ end (which necessarily would include a first cognate nucleotide that is blocked; see claim 1(a)(b)(i) and 1(c), claim 2), contacting the blocked extended primer hybrid with different base types, wherein other nucleotides are not blocked so as to form ternary complex (see claim 1(c)), and detecting the “next” nucleotide adjacent to the terminated base incorporated in the primer-template hybrid.
Regard to instant claim 16, the step is deemed an obvious additional step as the labeling of nucleotides during a sequencing reaction has been well-established in the art of sequencing by synthesis.  Regarding instant claim 19, removing the blocked nucleotides from the mixture prior to providing extendable nucleotides in the step of generating the ternary complex would have been an obvious step for the purpose of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-69 of U.S. Patent No. 10,077,470 (herein, “the ‘470 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The claimed invention was discussed above, wherein a sequencing reaction is performed by detecting the identity of a next, correct nucleotide base that forms a “ternary complex” adjacent to the 3’ blocked in or a primer-template hybrid.  Because the primer-template hybrid is blocked at its 3’ end, the next, correct nucleotide is “transiently” held adjacent to the blocked end, with a polymerase, forming a “ternary complex”, wherein the method identifies this nucleotide as the next base-call.  
Claims of the ‘470 employs the same primer-template hybrid which is blocked at its 3’ end (see claim 13, claim 15, claim 17 (reversibly terminated), claim 19 (repeating the steps)), wherein the ternary complex is detected for determining the identity of the next, correct base (see claim 13(b)).

claims 1-23 of U.S. Patent No. 9,951,385 (herein, “the ‘385 patent”); claims 1-19 of the U.S. Patent No. 10,443,098 (herein, “the ‘098 patent”); and claims 1-42 of the U.S. Patent No. 10,294,514 (herein, “the ‘514 patent”); claims 1-20 of the U.S. Patent No. 10,246,744 (herein, “the ‘744 patent); claims 1-21 of 16/570,873; claims 1-20 of 16/783,488 for the same reasons as discussed above, the substance of which will not be reiterated. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
	No claims are allowed. 
	Applicants are advised that the claims which have not yet been rejected under obviousness-type double patenting may be subject to rejection when claims become amended to an enabled embodiment.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  

Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner

/YJK/


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the claim is not clear what is meant by a “different base type” as the claim does not set forth any antecedent basis for this term nor does the claim recite what this is “different” from, it is construed that the phrase is referring to the base that is not the first cognate type.